TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00422-CR
                                     NO. 03-07-00451-CR




                                   Karrie Smith, Appellant

                                                v.

                                 The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
        NOS. 60514 & 60515, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Karrie Smith pleaded guilty and judicially confessed to credit card abuse

(cause number 60514) and endangering a child (cause number 60515). See Tex. Penal Code Ann.

§§ 22.041, 32.31 (West Supp. 2007). The trial court adjudged her guilty of both offenses and

assessed two eighteen-month state-jail terms, to be served concurrently.

               Appellant’s court-appointed attorney filed a brief concluding that the appeals are

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the records demonstrating why there are

no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of her right to

examine the appellate records and to file a pro se brief. No pro se brief was filed, but appellant

did write a letter to the Court explaining why she believes that her conviction for endangering a

child was improper.

                 We have reviewed the records, counsel’s brief, and appellant’s letter. We find

nothing in the record that might arguably support the appeals. See Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeals are frivolous and

without merit.

                 The judgments of conviction are affirmed.




                                              _________________________________________

                                              G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Affirmed

Filed: February 1, 2008

Do Not Publish




                                                 2